(Por la corte, a propuesta del Juez Asociado Sr. Hutchison.)
Vista la moción que antecede, sin la asistencia de las partes, así como la regla 59 de esta corte; examinada la documentación acompa-ñada a dicha moción y especialmente la parte referente a las pró-rrogas concedidas para la preparación y radicación de una exposición del caso en la secretaría de la corte inferior, y apareciendo por los motivos expresados en las mociones solicitando tales prórrogas que la parte apelante no está gestionando con la debida diligencia la pre-paración de dicha exposición del caso, ni aún ha resuelto si procede o no desistir de la misma por ser según ella académica, y no habiéndose radicado hasta la fecha en la secretaría de este tribunal la transcrip-ción de autos a pesar de haber transcurrido más de 120 días desde la fecha del escrito de apelación, se desestima la apelación interpuesta en contra de la sentencia dictada por la Corte de Distrito de San Juan en agosto 20, 1930, en el caso de epígrafe.